Exhibit 10.4

Execution Version

 

VOTING AGREEMENT

THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this 30th
day of April, 2012 by and among GreenMan Technologies, Inc., a Delaware
corporation (the “Company”), and the holders of the Company’s 10% Convertible
Preferred Stock (the “Preferred Stock”) listed on Schedule A (together with any
subsequent investors, or transferees, who become parties hereto as “Investors”
pursuant to the terms hereof, collectively the “Investors”).

RECITALS

A.     Concurrently with the execution of this Agreement, the Company and the
Investors are entering into a Securities Purchase Agreement (the “Purchase
Agreement”) providing for the sale of Units comprised of shares of Preferred
Stock and Common Stock purchase warrants (the “Warrants”); and in connection
with the Purchase Agreement, the parties desire to provide the Investors with
the right, among other rights, to elect certain members of the board of
directors of the Company (the “Board”) in accordance with the terms of this
Agreement.

B. The Certificate of Designation of Preferences, Rights and Limitations of the
10% Convertible Preferred Stock (the “Certificate”) provides that holders of
record of the shares of Preferred Stock, voting as a separate class, shall be
entitled to collectively elect three (3) directors.

C.     The parties also desire to enter into this Agreement to set forth their
agreements and understandings with respect to how shares of the Company’s
capital stock held by them will be voted on under circumstances detailed herein.

AGREEMENT

NOW, THEREFORE, the parties agree as follows:

1.     Voting Provisions Regarding Board of Directors.

1.1     For purposes of this Agreement, the term “Shares” shall mean and include
any shares of Preferred Stock, by whatever name called, now owned or
subsequently acquired by an Investor, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise, but shall expressly exclude any shares of Common Stock issued upon
conversion of any Shares of the Preferred Stock.

1.2     Board Composition. From and after the Closing (as such term is defined
in the Purchase Agreement), each Investor agrees to vote, or cause to be voted,
all Shares owned by such Investor, or over which such Investor has voting
control, from time to time and at all times, in whatever manner as shall be
necessary to ensure that at each annual or special meeting of stockholders at
which an election of directors is held or pursuant to any written consent of the
stockholders of the Company, the following persons shall be elected to the
Board:

(a)     So long as Spring Mountain Capital (“Spring Mountain”) owns shares of
Preferred Stock, two (2) individuals designated by Spring Mountain, who shall
initially be Dr. Avi Faliks and Jamie M. Weston;

 

 

(b)     So long as Associated Private Equity LLC (“Associated”) owns shares of
Preferred Stock , one (1) individual designated by Associated, who shall
initially be Neil Braverman;

To the extent that any of the appointment rights set forth in clauses (a) and
(b) above shall no longer be applicable due to the applicable Investor no longer
holding Preferred Stock, any member of the Board who would otherwise have been
designated in accordance with the terms thereof shall instead be voted upon by
all the holders of the Company’s Preferred Stock entitled to vote thereon in
accordance with, and pursuant to, the Certificate.

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

1.3     Failure to Designate a Board Member. In the absence of any designation
from the Persons or groups with the right to designate a director as specified
above, the director previously designated by them and then serving shall be
reelected if still eligible to serve as provided herein.

1.4     Removal of Board Members. Each Investor also agrees to vote, or cause to
be voted, all Shares owned by such Investor, or over which such Investor has
voting control, from time to time and at all times, in whatever manner as shall
be necessary to ensure that:

(a)     no director elected pursuant to Section 1.2 of this Agreement may be
removed from office unless: (i) such removal is directed or approved by the
affirmative vote of the Person, or of the holders of a majority of the shares of
stock (or each class of stock), entitled under Section 1.2 to designate that
director, or (ii) the Person(s) originally entitled to designate or approve such
director or occupy such Board seat pursuant to Section 1.2 is no longer so
entitled to designate or approve such director or occupy such Board seat;

(b)     any vacancies created by the resignation, removal or death of a director
elected pursuant to Section 1.2 shall be filled pursuant to the provisions of
Section 1.2; and

(c)     upon the request of any party or parties entitled to designate a
director as provided in Section 1.2, to remove such director, such director
shall be removed.

All Investors agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

2

 

1.5     No Liability for Election of Recommended Directors. No party, nor any
Affiliate of any such party, shall have any liability as a result of designating
a Person for election as a director for any act or omission by such designated
Person in his or her capacity as a director of the Company, nor shall any party
have any liability as a result of voting for any such designee in accordance
with the provisions of this Agreement.

2.     Remedies.

2.1     Covenants of the Company. The Company agrees to use its reasonable best
efforts, within the requirements of applicable law, to ensure that the rights
granted under this Agreement are effective and that the parties enjoy the
benefits of this Agreement. Such actions include, without limitation, the use of
the Company’s reasonable best efforts to cause the nomination and election of
the directors as provided in this Agreement.

2.2     Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President of the Company, and each member of the Board, and each of
them, with full power of substitution, as the proxies of the party with respect
to the matters set forth herein, including without limitation, election of
persons as members of the Board in accordance with Section 1 hereto, and hereby
authorizes each of them to represent and to vote, if and only if the party: (i)
fails to vote, or (ii) attempts to vote (whether by proxy, in person or by
written consent), in a manner which is inconsistent with the terms of this
Agreement, all of such party’s Shares in favor of the election of persons as
members of the Board determined pursuant to and in accordance with the terms and
provisions of this Agreement. The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates. Each party hereto hereby
revokes any and all previous proxies with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates, purport to grant any
other proxy or power of attorney with respect to any of the Shares, deposit any
of the Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.

2.3     Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Investors shall be entitled to an injunction to prevent breaches
of this Agreement and to specific enforcement of this Agreement and its terms
and provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction.

2.4     Remedies Cumulative. All remedies, either under this Agreement or by law
or otherwise afforded to any party, shall be cumulative and not alternative.

3.     Miscellaneous.

3

 

3.1     Additional Parties.

(a)     Notwithstanding anything to the contrary contained herein, if the
Company issues additional shares of Preferred Stock after the date hereof as a
condition to the issuance of such shares, the Company shall require that any
purchaser of said shares become a party to this Agreement by executing and
delivering: (i) the Adoption Agreement attached to this Agreement as Exhibit A,
along with the Spousal Waiver, as applicable, attached to this Agreement as
Exhibit B, or (ii) a counterpart signature page hereto agreeing to be bound by
and subject to the terms of this Agreement as an Investor hereunder, along with
the Spousal Waiver, as applicable, attached to this Agreement as Exhibit B. In
either event, each person who executes and delivers the Adoption Agreement shall
thereafter be deemed an Investor for all purposes under this Agreement.

(b)     In the event that after the date of this Agreement, the Company enters
into an agreement with any Person to issue shares of Preferred Stock to such
Person (other than to a purchaser of Preferred Stock described in Section 3.1(a)
above), the Company shall cause such Person, as a condition precedent to
entering into such agreement, to become a party to this Agreement by executing
an Adoption Agreement, in the form attached hereto as Exhibit A, agreeing to be
bound by and subject to the terms of this Agreement as an Investor, along with
the Spousal Waiver, as applicable, attached to this Agreement as Exhibit B, and
thereafter such person shall be deemed an Investor for all purposes under this
Agreement.

3.2     Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A, along with the Spousal Waiver, attached to
this Agreement as Exhibit B. Upon the execution and delivery of an Adoption
Agreement by any transferee and the Spousal Waiver by the transferee's spouse,
such transferee shall be deemed to be a party hereto as if such transferee were
the transferor and such transferee’s signature appeared on the signature pages
of this Agreement and shall be deemed to be an Investor. The Company shall not
permit the transfer of the Shares subject to this Agreement on its books or
issue a new certificate representing any such Shares unless and until such
transferee shall have complied with the terms of this Section 3.2. Each
certificate representing the Shares subject to this Agreement if issued on or
after the date of this Agreement shall be endorsed by the Company with the
legend set forth in Section 3.11.

3.3     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

4

 

3.4     Jurisdiction; Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Warrant shall be determined in
accordance with the provisions of the Purchase Agreement.

3.5     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.6     Notices. Any notice, request or other document required or permitted to
given or delivered to any party hereto shall be delivered in accordance with the
notice provisions of the Purchase Agreement.

3.7     Consent Required to Amend, Terminate or Waive. This Agreement may be
amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by the Investors holding
67% of the Shares then held thereby. Notwithstanding the foregoing:

(i)     this Agreement may not be amended or terminated and the observance of
any term of this Agreement may not be waived with respect to any Investor
without the written consent of such Investor unless such amendment, termination
or waiver applies to all Investors in the same fashion;

(ii)     the consent of the Investor shall not be required for any amendment or
waiver if such amendment or waiver is not, directly or indirectly, applicable to
the rights of the Investor hereunder;

(iii)     Schedule A hereto may be amended by the Company from time to time
without the consent of other parties with respect to the Investors by adding
other additional parties as Investors; and

(iv)     any provision hereof may be waived by the waiving party on such party’s
own behalf, without the consent of any other party.

In addition, notwithstanding anything to the contrary contained herein, any
provision of this Section 3.7 that requires a particular Investor consent to a
particular amendment may not be amended or terminated without the consent of
such Investor. The Company shall give prompt written notice of any amendment,
termination or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, termination or waiver effected in accordance with this
Section 3.7 shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.

3.8     Delays or Omissions. No delay or omission to exercise any right, power
or remedy accruing to any party under this Agreement, upon any breach or default
of any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

5

 

3.9     Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

3.10     Entire Agreement. This Agreement (including the Exhibits hereto), and
the Certificate and the other Transaction Agreements (as defined in the Purchase
Agreement) constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties is expressly canceled.

3.11     Legend on Share Certificates. Each certificate representing Shares
issued after the date hereof shall be endorsed by the Company with a legend
reading substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 3.11 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 3.11 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.

3.12     Stock Splits, Stock Dividends, etc. In the event of any issuance of
Shares of the Company’s voting securities hereafter to any of the Investors
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 3.11.

6

 

3.13     Manner of Voting. The voting of Shares pursuant to this Agreement may
be effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

3.14     Further Assurances. At any time or from time to time after the date
hereof, the parties agree to cooperate with each other, and at the request of
any other party, to execute and deliver any further instruments or documents and
to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

3.15     Costs of Enforcement. If any party to this Agreement seeks to enforce
its rights under this Agreement by legal proceedings, the non-prevailing party
shall pay all costs and expenses incurred by the prevailing party, including,
without limitation, all reasonable attorneys’ fees.

3.16     Counterparts. This Agreement may be executed and delivered in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered to be valid and effective for all purposes.

3.17     Aggregation of Stock. All Shares held or acquired by an Investor and/or
its Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement, and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.

[Signature Page Follow]

 

 

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

GREENMAN TECHNOLOGIES, INC.

 

By:  /s/Charles E. Coppa         

Name:  Charles E. Coppa        

 

INVESTORS:

 

 

[INVESTOR SIGNATURES TO VOTING AGREEMENT ARE ON FILE WITH GREENMAN TECHNOLOGIES,
INC. AND ARE INTENTIONALLY OMITTED]

 

 

 

 

8

 

SCHEDULE A

LIST OF INVESTORS

Name and Address of Investor:

 

Number of Shares of Preferred Stock

Next View Capital LP

180 Crestview Drive,

Deerfield, Illinois 60015

82.6

Objective Investments LLC

7500 Magnolia Drive,

Nederland, CO 80466

10

Phillip Sylvester

3801 Collins Ave, #606,

Miami Beach, FL 33140

20

Associated Private Equity LLC

4454 Wayside Dr.

Naples, FL 34119

105

TS World Development Master Fund Ltd.

150 E. 52nd Street, 4001

New York, NY 10022

20

Ronald H. Muhlenkamp

725 Three Degree Rd.

Butler, PA 16002

70

Carpe Diem Opportunity Fund LP

401 N Michigan Ave, Ste 1301

Chicago, IL 60611

30

Provident Premier Master Fund Ltd.

401 N Michigan Ave, Ste 1301

Chicago, IL 60611

50

SMC SELECT CO-INVESTMENT FUND I, LP

65 East 55th Street, 33rd Floor

New York, NY 10022

Attn: Jamie Weston

100

SMC RESERVE FUND II, LP

65 East 55th Street, 33rd Floor

New York, NY 10022

Attn: Jamie Weston

160

 

 

 

Name and Address of Investor:

 

Number of Shares of Preferred Stock

SMC RESERVE FUND II OFFSHORE, LP

65 East 55th Street, 33rd Floor

New York, NY 10022

Attn: Jamie Weston

40

SMC EMPLOYEES PARTNERSHIP

65 East 55th Street, 33rd Floor

New York, NY 10022

Attn: Jamie Weston

49

Ironman PI Fund II (QP), L.P.

2211 Norfolk, Suite 611

Houston, Texas 77098

50

Cranshire Capital Master Fund, Ltd.

3100 Dundee Road, Suite 703

Northbrook, IL 60062

15

Kingsbrook Opportunities Master Fund LP

c/o Kingsbrook Partners LP

590 Madison Avenue, 27th Floor

New York, NY 10022

Attention: Adam Chill/Ari Storch

20

 

 

 

 

EXHIBIT A

ADOPTION AGREEMENT

This Adoption Agreement (this “Adoption Agreement”) is executed by the
undersigned (the “Investor”) pursuant to the terms of that certain Voting
Agreement dated as of April 30, 2012 (the “Agreement”), by and among GreenMan
Technologies, Inc., a Delaware corporation (the “Company”) and certain of its
stockholders, as such Agreement may be amended or amended and restated
hereafter. Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement. By
the execution of this Adoption Agreement, the Investor agrees as follows.

1.     Acknowledgement. Investor acknowledges that Investor is acquiring certain
shares of the Preferred Stock of the Company (including options, warrants or
other rights thereto, the “Securities”), either as a transferee or as a party
who has agreed to be bound by the terms of the Agreement.

2.     Agreement. Investor hereby (a) agrees that the Securities, and any other
shares of Preferred Stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement, (b) adopts
the Agreement with the same force and effect as if Investor were originally a
party thereto; and (c) agrees to sign any and all documents pertaining to the
acquisition of Preferred Stock as the Company may reasonably request.

3.     Notice. Any notice required or permitted by the Agreement shall be given
to Investor at the address or facsimile number listed below Investor’s signature
hereto.

 

DATE: __________________________   INVESTOR: __________________________        
      By:  __________________________________       Name:
________________________________               Address:
_______________________________               Facsimile Number:
_________________________

 

ACCEPTED AND AGREED:

 

GREENMAN TECHNOLOGIES, INC.

 

By:   Name:   Title:  

 

 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

I, ____________________, spouse of ______________, acknowledge that I have read
the Voting Agreement, dated as of ___________________________, to which this
Consent is attached as Exhibit B (the “Agreement”), and that I know the contents
of the Agreement. I am aware that the Agreement contains provisions regarding
the voting of shares of capital stock of the Company that my spouse may own,
including any interest I might have therein.

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

Dated:               Name:  

 

 